Citation Nr: 1410392	
Decision Date: 03/12/14    Archive Date: 03/20/14

DOCKET NO.  10-22 001	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUES

1.  Entitlement to service connection for a left elbow disability.  

2.  Entitlement to service connection for a right elbow disability.  


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. Neilson, Counsel
INTRODUCTION

The Veteran served on active duty from January 1997 to January 2000.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from March and April 2009 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.  

The Veteran testified at a Board hearing before the undersigned Veterans Law Judge in December 2010.  A transcript of the hearing is included in the claims folder.  

The instant matters were previously before the Board in February and December 2012 and July 2013, at which time they were remanded for further development.  The Board is satisfied that all required development has been completed such that it may proceed with a decision at this time.  See Stegall v. West, 11 Vet. App. 268 (1998).

This appeal was processed using the VA paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.


FINDING OF FACT

The Veteran does not have a disability of the right elbow or left elbow that is attributable to service.


CONCLUSION OF LAW

The Veteran does not have a disability of the right elbow or left elbow that is the result of disease or injury incurred in or aggravated during active military service.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Notice and Assistance

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2013), provides that VA will assist a claimant in obtaining evidence necessary to substantiate a claim.  They also require VA to notify the claimant and the claimant's representative of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.

The VCAA notice requirements apply to all five elements of a service connection claim.  These are:  (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The Veteran has not disputed the contents of the VCAA notice in this case.  Further, the Board finds that the Veteran was adequately informed of the information and evidence necessary to substantiate the matters decided herein, as well as of VA's duty to assist and of his responsibilities in the adjudication of his claim, via a letter dated in September 2008.  The Board finds that this letter complies with the requirements of 38 U.S.C.A. § 5103(a) and Dingess, supra, and afforded the Veteran a meaningful opportunity to participate in the development of his claims.  Thus, the Board finds that the duty-to-notify requirements under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) were satisfied.

Regarding the duty to assist, the Board also finds that VA has fulfilled its obligation to assist the Veteran.  All available evidence pertaining to the Veteran's claims has been obtained.  The evidence includes his service treatment records (STRs), private treatment records, VA examination reports, records from Madigan Army Medical Center, and the Veteran's lay statements, to include his December 2010 hearing testimony.  Also, in compliance with the terms of the Board's earlier remand, the agency of original jurisdiction (AOJ) requested certain private treatment records.  Although additional records were not returned, upon review of the actions undertaken by the AOJ on remand, the Board finds that no further action is needed to comply with the terms of its prior remands, especially given that "the duty to assist is not always a one-way street," Wood v. Derwinski, 1 Vet. App. 190, 193 (1991), and it is the Veteran who is ultimately responsible for providing private medical evidence to VA. 

The Veteran has also been afforded several examinations in connection with the claims decided herein.  Although some examination reports contain several inadequacies, the Board finds that overall the medical evidence of record is sufficient for the Board to evaluate the claims decided herein and the opinions relied upon in adjudicating the merits of his claims are supported by an adequate rationale.  Thus, the Board has properly assisted the Veteran by affording him VA examination that complies with the terms of its earlier remands.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); Stegall, supra.  

II.  Analysis

The law provides that service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2013).  Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Generally, establishing service connection requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999).  

Alternatively, for chronic diseases shown in service, as defined by regulation, the second and third elements of service connection may be established through demonstrating chronicity or continuity of symptomatology in accordance with 38 C.F.R. § 3.303(b).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (38 C.F.R. § 3.303(b) only applies to the listed chronic disabilities in 38 C.F.R. § 3.309(a)); Savage v. Gober, 10 Vet. App. 488, 495-96 (1997).  Chronicity is established if the appellant can demonstrate (1) the existence of a chronic disease in service and (2) current or present manifestations of the same disease.  Id. at 495-97.  Continuity of symptomatology may be established if it is demonstrated that (1) a condition was "noted" during service; (2) there is post-service evidence of the same symptomatology; and (3) there is medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Id.

In the instant case, the Veteran alleges that he has left and right elbow disabilities as a result of his military service.  Specifically, the Veteran has stated his belief that his current elbow symptomatology is related to service because, while in service, he was often required to lean on his elbows, which are abnormally pointy and sensitive.  The Veteran has also indicated his belief that exposure to poison ivy in service precipitated his elbow cellulitis and bursitis.   

A review of the Veteran's STRs shows that he was treated for the effects of poison ivy exposure in May 1997.  There is also one indication of treatment related to right elbow pain in 1998.  The assessment was bursitis with secondary cellulitis.  The Veteran's post-service private treatment records from SSC Family Practice dated in January and February 2009 show that the Veteran presented with an upper extremity injury.  He complained of sharp, moderate pain in his elbows.  Previous treatment was not indicated.  The physician stated that he had reviewed the Veteran's history from November 29, 2007, and that no changes were required.  Although the 2007 treatment records have not been provided, the physician noted a past history of bilateral elbow bursitis.
In September 2010, the Veteran was afforded a VA examination in connection with his claim of service connection for a right elbow disability, the report of which contains a diagnosis of right elbow strain.  However, the examiner did not opine as to the likelihood that the Veteran's right elbow disability was related to military service and it is unclear whether the examiner determined that the Veteran also suffers from a current left elbow disability.  The Veteran was afforded another VA examination in February 2013, the report of which listed diagnoses of bilateral elbow bursitis (now resolved) and bilateral triceps tendonitis with calcifications at insertion.  Regarding the diagnosis of bursitis, the examiner indicated the date of diagnosis to be 2009.  The examiner then stated that the Veteran's left triceps tendonitis was the result of forceful strain to the triceps tendon and would not evolve from an infection or from leaning on his elbows, as described.  The examiner then listed several potential causes of calcification of the triceps tendon.  However, the examiner did not provide an opinion regarding the Veteran's right elbow disability, nor discuss the Veteran's complaints of continuous elbow pain since service.

An addendum to the February 2013 examination report was obtained in October 2013.  Specifically, the examiner was requested to identify whether the evidence of record supported a finding that the Veteran has at any point since September 2008 had bursitis of the left or right elbow.  The examiner indicated that yes, the Veteran's private treatment records dated in January 2009 supported a finding of bursitis at that time, but that bursitis was not shown on examination in February 2013.  Regarding the likelihood that the Veteran's identified bursitis, now resolved, was related to service, the examiner noted that service records showed right elbow bursitis secondary to cellulitis that was treated with ibuprofen, Ancef, and Keflex, and opined that it was less likely than not that an infected bursitis of the right elbow that was secondary to cellulitis would persist for more than 10 years after effective antibiotic treatment.  The examiner further stated that "[i]t is absolutely improbable that an infected right bursitis would cause a left elbow bursitis."  

The examiner then discussed the Veteran's right elbow strain, diagnosed on examination in September 2010, and opined that it was less likely than not that the Veteran's right elbow strain was related to service, as there was no indication of right elbow strain in service or at any point prior to September 2010.  Regarding the likelihood that the Veteran's right triceps tendonitis with calcifications at insertion is related to his period of military service, the examiner noted that the Veteran was treated just once in service for elbows problems, which treatment was for bursitis secondary to an infection.  The examiner then stated that neither the bursitis nor the infection would have caused the triceps tendonitis with calcification of the tendon.  The examiner also stated his belief that it would be improbable that the Veteran would not have reported an elbow problem while on active duty or at time of separation or sought follow-up treatment if the bursitis had not resolved with treatment.

Based on the evidence of record, the Board finds that service connection for a disability of the right or left elbow is not warranted because a crucial element of service connection has not been shown.  See Davidson, supra (service connection requires evidence of a nexus between the claimed in-service disease or injury and present disability); see also Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (a prolonged period without medical complaint can be considered, along with other factors, as evidence of whether a disability was incurred in service or whether an injury, if any, resulted in any chronic or persistent disability that still exists currently).  Indeed, no medical provider has attributed any diagnosed disability of the right elbow or left elbow to the Veteran's military service, and the Board finds the VA examiner's explanation in the February 2013 examination report regarding the Veteran's left triceps tendonitis and the explanation in the October 2013 addendum opinion report for why the Veteran's bursitis, right elbow strain, and/or right triceps tendonitis with calcifications at insertion to be the most persuasive evidence of record.  

In this regard, the Board has considered the Veteran's assertions regarding a continuity of symptomatology since service.  However, as the Veteran's claimed disability is not one of the conditions identified in 38 C.F.R. § 3.309(a), the recent holding in Walker, supra, would indicate that the nexus prong cannot be established by demonstrating chronicity or continuity of symptomatology in accordance with 38 C.F.R. § 3.303(b).  The Board also acknowledges that the VA examiner did not specifically address the Veteran's alleged continuity of elbow pain since service.  However, there are no reasons or bases requirements imposed on a medical examiner.  Ardison v. Brown, 6 Vet. App. 405, 407 (1994).  Rather, an examiner is required only to consider all of the relevant evidence before forming an opinion and support his or her opinion with an analysis that the Board can consider and weigh against contrary opinions.  See Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).  

In the instant case, there is no indication that the VA examiner failed to consider the Veteran's lay statements in this regard.  Rather, it appears that he found them incredible given the lack of follow-up/post-service treatment related to the elbow.  The Board also finds no reason to discount the addendum opinion based on the clinician's expertise and qualifications as a medical professional.  Further, given the absence of contrary medical evidence on the issue of nexus, the Board need not weigh the VA examiner's opinion against other evidence.  Indeed, there is no evidence, other than the Veteran's own assertions, to suggest that the Veteran has a disability of the right or left elbow that is related to his period of military service.  Although the Veteran is competent to provide testimony concerning factual matters of which he has firsthand knowledge, such as symptoms or events experienced during service, etiology of dysfunctions and disorders is generally a medical determination.  See Jandreau v. Nicholson, 492 F.3d 1372, 1374-75 (Fed. Cir 2007); see also Colantonio v. Shinseki, 606 F.3d 1378, 1382 (Fed.Cir.2010) (recognizing that in some cases lay testimony "falls short" in proving an issue that requires expert medical knowledge).  Here, the Veteran, as a lay person without the appropriate medical training and expertise, is not competent to make such an etiological conclusion with regard to his diagnosed elbow disabilities.  See Jandreau, supra.  As such, the Board finds that the lack of a more detailed rationale does not render either of the opinions obtained in this case inadequate.

In sum, the Board finds that there is no basis to establish service connection for a right elbow or left elbow disability.  The Board has considered the doctrine of reasonable doubt, but finds that the record does not provide an approximate balance of negative and positive evidence on the merits.  The Board is unable to identify a reasonable basis for granting service connection. 38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 57-58 (1990); 38 C.F.R. § 3.102 (2013).

ORDER

Entitlement to service connection for a left elbow disability is denied.

Entitlement to service connection for a right elbow disability is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


